Citation Nr: 1726870	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-35 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 20, 2005, to include on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to December 20, 2005.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 1962 to September 1973.  

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran's military records show that for his active duty service, he was in the Infantry in the Vietnam War, and was awarded with medals and commendations, including the Combat Infantry Badge, the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross.  The Veteran is clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Board denied the Veteran's claims for initial ratings for PTSD in excess of 30 percent for the period from October 14, 2003 to September 1, 2006 and in excess of 50 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in turn, granted the parties' Joint Motion for Remand (JMR) in April 2012.  The JMR provided that a claim for TDIU should have been adjudicated with the Veteran's appeal.  Pursuant to the JMR, the Board's September 2011 decision was vacated, and in September 2012, the Board remanded the PTSD increased rating and TDIU claims to the RO for additional development.

In a June 2013 rating decision, the RO granted the Veteran a 70 percent disability rating for PTSD and entitlement to TDIU, both effective from March 22, 2006.

In January 2014, the case returned to the Board, which, in turn, granted an earlier effective date of December 20, 2005 for both the 70 percent disability rating for PTSD and entitlement to TDIU.  The Board also denied the claims for an increased PTSD rating in excess of 30 percent and TDIU for the period from October 14, 2003 to December 20, 2005.

The Veteran appealed the Board's January 2014 decision to the Court.  In a June 2014 Order, the Court granted the parties' Joint Motion for Partial Remand (JMPR), which provided that the claims for a PTSD rating in excess of 30 percent and TDIU, for the period from October 14, 2003 to December 20, 2005, warrant remand.  

In adopting the JMPR, the Board in September 2014, remanded the claims for an increased PTSD rating in excess of 30 percent and entitlement to TDIU from October 14, 2003 to December 20, 2005, and also referred the claims to the Director of Compensation and Pension Service for adjudication on an extraschedular basis.  The Director rendered a March 2016 opinion, denying both claims on extraschedular bases.  

The claims are now returned before the Board for appellate review.  The Board notes that because in the June 2014 Order, the Court ordered for remand all claims for an increased PTSD rating in excess of 30 percent and entitlement to TDIU for the period from October 14, 2003 to December 20, 2005, the Board will review the claims now on both scheduler and extraschedular bases.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1. Prior to December 20, 2005, the Veteran's PTSD has been productive of severe occupational and social impairment.

2. The Veteran is now in receipt of service-connected benefits for PTSD at an evaluation of 70 percent from October 14, 2003 to December 20, 2005.

3. Prior to December 20, 2005, the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation. 

CONCLUSIONS OF LAW

1. The criteria for a 70 percent disability rating for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for an award of TDIU prior to December 20, 2005 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD Prior to December 20, 2005

A. Increased Rating on a Scheduler Basis

The Veteran's PTSD symptoms are currently rated under DC 9411 at 30 percent for the period from October 14, 2003 to December 20, 2005, and he contends that his service-connected PTSD warrants a higher rating for this period.  For the reasons discussed below, the Board agrees and finds that a 70-percent rating for this time period is warranted.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

All psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders (General Rating Formula).  Under DC 9411, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total scheduler rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).  

Here, based on a review of the evidence, the Board finds that the Veteran's PTSD symptoms from October 14, 2003 to December 20, 2005 more nearly approximate the criteria required for a 70-percent evaluation, pursuant to the General Ratings Formula.  See 38 C.F.R. § 4.130.  The lay statements from the Veteran, and the Veteran's daughter, spouse, and former employer, to the extent that they attest to the Veteran's PTSD symptoms either experienced or observed, are competent, credible evidence, establishing that the Veteran's PTSD symptoms were present at the start of, and throughout, the appeal period.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

As an initial matter, the Veteran himself has maintained that from the beginning of the appeal period and since he left Vietnam, he was experiencing PTSD symptoms, which included impaired impulse control, depression affecting the ability to function, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.  See, e.g., December 2005 VA examination report (the Veteran reported to the examiner that he had been having trouble maintaining consistent employment due to his temper and angry outbursts and having problems getting along with others socially.).  

Statements regarding observations of the Veteran's behavior made by the Veteran's daughter and spouse are consistent with the Veteran's contention:

      1) Statement from Veteran's Daughter 

My dad's mental illness not only affects his social and family life, but it also affected him when he was working.  [From September 1990 to September 1999, when the Veteran] had his own business, he lost a lot of customers because of his anger, and people would just take their business elsewhere.  My understanding is that because of the loss of business, [in 1999,] he had to give it up and go work for someone else.  That is when he started working at the lumber yard [from 1999 to 2004].  However, when he worked at the lumber yard, he continued to have problems.  He had problems getting along with his co-workers and authority figures, and if someone would say something the wrong way, he would let loose on them and go off.  He would storm off and tell his employer that he had to leave work for the rest of the day because he was so upset.  I know that his employer transferred him to different areas and assigned different tasks for him to do after these episodes would happen; however, it eventually became too much to deal with, and my dad left his job [in 2004]. 

May 2012 Veteran's Daughter's Statement.  

      2) Statement from Veteran's Spouse

There are problems that only wife of 44 years can describe:  Since Vietnam, my husband has been severely depressed.  A depression he refused to admit or seek assistance for.  Since Vietnam, loud noises send my husband crashing to the floor, or the ground in some cases, this has been very embarrassing.

During our life together, after the military years, my husband has had many different jobs, only [the lumber yard job] lasted as much as five years and that position had three different supervisors, all of which he had confrontations with.  That happened to be his last job.  Because of this changing of jobs retirement and savings did not exist, this has made our present very, very difficult financially.

My husband's depression and mental attitude has affected our lives in many ways; Art was often a cold and distant father, not understanding how difficult growing up can be.  He was often a cold and distant husband, which led to a separation and near divorce.

Since Vietnam my husband has had violent nightmares, during which someone is always trying to do him physical harm.  Since he often thrashes during these nightmares, I have been struck, unintentionally, but repeatedly.  All of this leaves scars mentally for all of us, even though we have remained a close and loving family. 

At this point in our lives our focus is our six grandchildren, the three oldest boys think of him as their father, even though their father is alive and near.  

This short letter cannot describe the anguish PTSD has caused for my family and my husband, who is at heart a kind and loving man.  He never knew PTSD existed until a few years ago.  Understanding has not made the years of depression and anger any easier to live with or made our present financial hardship any easier to live with.

August 2006 Veteran's Wife Statement.

Furthermore, the Veteran's former employer from the lumber yard submitted a statement, chronicling the Veteran's displays of PTSD symptoms during his lumber yard employment until he was fired in April 2004:  

Mr. [REDACTED] job was lumber yard supervisor.  This job involves many duties, including but not limited to, supervision of employees, physically working in the yard, maintaining organization of the yard, etc.  I can easily say that this is the most stressful job at my company.  

Once I became the owner/general manager, I quickly came to the realization that Mr. [REDACTED] was not suited to be in this position. I noticed that on many occasions, he became easily overwhelmed with his job.  He seemed very stressed out or gloomy the majority of the time, and he was unable to effectively perform.  For example, the lumber yard was frequently unkempt, and it seemed like he had no motivation to do anything about it.  He was unable to effectively supervise and relate to his co-workers.  He had difficulty getting along with some of his co-workers, and was unable to maintain those relationships.  

When it became clear to me that being the lumber yard supervisor was too much for him, I moved him to a job inside the store to try to help retain him.  I thought that an inside job would be less stressful for him.  His new job was as a salesman/cashier.  That job involved helping customers who would come into the store, setting up deliveries, etc.  Despite the change in position, Mr. [REDACTED] job performance did not improve.  I noticed that he seemed depressed and gloomy the majority of the time, and just simply unmotivated and disinterested.  He still had trouble getting along with his co-workers.  

At that point, I notified Mr. [REDACTED] that his employment with my company was no longer working, and unfortunately, he was terminated.

May 2012 Statement from Former Lumber Yard Employer.  

Turning to the question of whether the Veteran's demonstrated PTSD symptoms had actually impaired the Veteran occupationally and socially to the degree required for a higher evaluation pursuant to the General Ratings Formula, the Board finds persuasive a June 2012 medical examination opinion from Dr. J.M.  After comprehensively reviewing the Veteran's files, Dr. J. M. verified that the Veteran's aforementioned PTSD symptoms had indeed impaired the Veteran occupationally and socially ever since the Veteran came back from Vietnam, which encompasses the appeal period: 

Based on what I read in the record, I believe the Veteran has had PTSD with a concomitant depression ever since he returned to the States after his tour in Vietnam (and probably since he was in country).  In my professional experience, I have never seen a Veteran with PTSD who was not also depressed.  It seems that the Veteran did not begin to recognize or acknowledge any psychological symptoms until 1997.  Since he returned to the States after his tour in Vietnam (and probably since he was in country), he has had deficiencies in his family relations, and mood (such as nearly-continuous depression) which has affected his ability to function appropriately and effectively.

Since that time, I believe he has also had impaired impulse control (such as unprovoked irritability with periods of violence); nightmares, difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships - all because of PTSD-related symptoms.  I believe he has been limited in these ways since returning from Vietnam; however, the symptoms came to a breaking point in 2004, at which time he was let go from his job.

June 2012 Medical Opinion of Dr. J. M.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).  

In sum, the evidence shows that for the relevant time period, the Veteran's PTSD symptoms, which included impaired impulse control, depression affecting the ability to function, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships, caused him severe occupational and social impairment.  The Board finds this disability picture more nearly approximate the criteria for a 70 percent rating pursuant to the General Ratings Formula.  See 38 C.F.R. § 4.130 (the 70 percent rating criteria specifically include impaired impulse control, depression affecting the ability to function, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.).  

The Board also considered whether a disability rating in excess of 70 percent is warranted for any period on appeal; however, the record does not demonstrate that the Veteran displayed total occupational and social impairment during the relevant time period to warrant a rating of 100 percent.  Treatment records and other evidence do not indicate that the Veteran had symptoms, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, and other such symptoms, at any point in the appeal period.  The Veteran has not contended that he has experienced such symptoms during this time period either.

Accordingly, resolving doubt in the Veteran's favor, the Board concludes that the medical and lay evidence of record supports an increased scheduler rating of 70 percent, for the period from October 14, 2003 to December 20, 2005.  See 38 C.F.R. § 4.130, DC 9411; 38 C.F.R § 4.132, DC 9411 (1982-1996). .

B. Increased Rating on an Extraschedular Basis

The Board's grant of 70 percent rating for PTSD from October 14, 2003 to December 20, 2005 on a scheduler basis above renders any claim for an increase on an extraschedular basis moot.

As discussed in the Introduction, in March 2016, the Director of Compensation and Pension Service denied the Veteran's claim for an increased PTSD rating in excess of 30 percent prior to December 20, 2005 on an extraschedular basis.  However, based on a de novo review of the Director's decision and the evidence of record, the Board finds, as fully discussed in section A of this decision, that the scheduler criteria is adequate to rate the Veteran's PTSD for the period from October 14, 2003 to December 20, 2005.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).

As the scheduler criteria reasonably describe the Veteran's PTSD disability level, an assignment of an extraschedular rating is unnecessary, especially where there just is no evidence that can be considered exceptional.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) (The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available scheduler ratings for the service-connected disability at issue are inadequate.).  




TDIU Prior to December 20, 2005

As discussed in the Introduction, in March 2016, the Director of Compensation and Pension Service denied the Veteran's claim for TDIU prior to December 20, 2005.  However, based on a de novo review of the Director's decision and the evidence of record, the Board finds that the claim for TDIU prior to December 20, 2005 is warranted.  See Anderson, 22 Vet. App. at 427-28.  

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the scheduler rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  Here, the Veteran's service-connected PTSD, for the period prior to December 20, 2005, is now rated at 70 percent.  Therefore, his service-connected PTSD meets the threshold scheduler criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  See 38 C.F.R. § 4.16(a).  

Here, the record shows that the Veteran, who worked at the lumber yard for five years, was terminated from employment in April 2004 due to his PTSD-related symptoms, and that he never worked again after that.  See, e.g., May 2012 Statement from Former Lumber Yard Employer; TDIU Application.  Moreover, even though he was employed there for five years, he was unable to stay in the same one position at the lumber yard for any significant length of time due to his PTSD-related symptoms.  See May 2012 Statement from the Former Lumber Yard Employer (indicating that one supervisor had to move the Veteran from one position to another in an effort by that supervisor to accommodate the Veteran's PTSD-related symptoms).  Further, he was only able to maintain a five-year long employment with the lumber yard (the longest he ever held after he left active duty service) because at the lumber yard, he had three different supervisors (all of whom he had conflicts with and one of whom ultimately fired him).  See, e.g., August 2006 Wife's Statement.  Prior to the lumber yard job, he was fired by as many as four different employers and additionally lost his own business due to his PTSD-related symptoms.  See, e.g., December 2005 VA examination report.

In the June 2012 Medical Opinion, Dr. J.M., confirmed that the Veteran had been limited socially and at work due to his PTSD-related symptoms ever since he returned from Vietnam.  June 2012 Medical Opinion of Dr. J. M.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).  According to Dr. J.M., the final April 2004 termination from his employment at the lumber yard was just a "breaking point" of a longstanding inability to sustain a substantially gainful position due to PTSD-related symptoms.  See June 2012 Medical Opinion of Dr. J. M.   

Based on the foregoing, the Board finds that evidence is at least in equipoise for finding that a grant of TDIU is warranted.  TDIU prior to December 20, 2005, is therefore granted.  





ORDER

Entitlement to a 70-percent rating, and not higher, for PTSD from October 14, 2003 to December 20, 2005 is granted on a scheduler basis.

Prior to December 20, 2005, a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


